The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
Restriction is required under 35 U.S.C. 121 and 372. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I: Claims 1-13, drawn to a chemical composition containing at least one polymeric guanidine biocide and at least one alkylphenoxypolyethoxyethanol spermicide or a local anaesthetic, in aqueous solution, and thickening agent.

Group II: Claims 14 and 15, drawn to a method of disinfecting a vagina in a subject during sexual activity, comprising introducing into the vagina of the subject Use of a chemical composition containing at least one polymeric guanidine biocide in aqueous solution, and at least one thickening agent

Election of Species
A species election is required as described below.

As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), ‘the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.’ As stated in PCT Rule 13.2, “where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.”  Furthermore, Rule 13.2 defines ‘special technical features’ as ‘those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.’
The Groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of Group I is directed to a chemical composition containing a polymeric guanidine biocide, an alkylphenoxypolyethoxyethanol spermicide or a local anaesthetic and a thickening agent in aqueous solution. Prior art exists which causes the composition comprising a polymeric guanidine biocide, an alkylphenoxypolyethoxyethanol spermicide 
As taught by Ahmed et al (WO 20080131105, cited in IDS filed 7/31/2020); Ahmed teaches an antimicrobial liquid (e.g., water) composition comprising poly(HexaMethylenediamine) Guanidinium hydrochloride (PHMG) ([0011-0016]; See entire document) (i.e., this polymeric guanidine biocide is disclosed in Specification on page 3) and a thickening agent, e.g., hydroxypropyl cellulose or hydroxyethyl cellulose [0037] (i.e., which are the preferred thickening agents as disclosed in Specification on page 8). 
Ahmed differs from the claims in that the document does not teach that the composition further comprises an alkylphenoxypolyethoxyethanol spermicide or a local anaesthetic.
However, Chung-Ye (USP 5512289, cited in IDS filed 7/31/2020) cures the deficiency.
Chung-Ye teaches a personal lubricant composition comprising an alkylphenoxypolyethoxyethanol spermicide, e.g., nonoxynol-9 (this compound is disclosed in Specification on page 7), a water soluble polymer gel matrix, e.g., hydroxyalkyl cellulose (col.2) and a solubilizer, e.g., Tween 80 (1.00 wt%) which permits the spermicide to be compatible with the gel matrix (Abstract). Notably, Specification on page 10 states that polysorbate (Tween) can be present is small aamounts, e.g., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antimicrobial liquid (aqueous) composition as taught by Ahmed to further comprise alkylphenoxypolyethoxyethanol spermicide in accordance with the teaching of Chung-Ye regardin in order to provide an improved polymeric guanidine biocide composition comprising enhanced antimicrobial properties having a resonable expectation of success.
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Thus, the elements of the subject matter relating to Group I are at least obvious over the prior art.
As such, Group I does not share a special technical feature with the instant claims of Group II. Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Group I and Group II is broken.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. 

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
If Group I or Group II is elected, then Applicants are required to elect a single species from the following:
A. a polymeric guanidine biocide, e.g., polyhexamethylene guanidine; or, poly[2-(2-ethoxy) ethoxyethyl guanidinine; or, polytriethyleneglycol guanidine (also included are the polymeric guanidine biocides recited in claim 3).

B. a thickening agent, e.g., hydroxyalkyl celluloses; or, cellulose; or, e.g., hydroxyethyl cellulose (also included are the thickening agents recited in claim 7).

Applicants are required to identify the claims encompassing the elected species including any claims subsequently added.

The species are independent or distinct because of the widely differing chemical and physical properties of the individual compounds constituting each species. Further, the species are independent or distinct because prior art applicable to one species would not necessarily be applicable to another species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim X is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: i) each species recites mutually exclusive characteristics, in this instance, structurally different compounds and compositions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), Applicant must provide reasons in support thereof. Applicant may submit 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 10:00 a.m. – 6:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626